Case: 12-41400       Document: 00512339284           Page: 1    Date Filed: 08/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                           August 13, 2013
                                     No. 12-41400
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ISIDRO MATAMOROS-BAQUEDANO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:12-CR-443-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Isidro Matamoros-Baquedano (Matamoros) appeals
the sentence imposed following his guilty plea conviction for illegally
reentering the United States in violation of 8 U.S.C. § 1326(a) and (b)(1). He
argues, for the first time on appeal, that the district court imposed a
procedurally and substantively unreasonable sentence by ordering, without
explanation , that he serve a three-year term of supervised release, and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41400     Document: 00512339284     Page: 2   Date Filed: 08/13/2013

                                  No. 12-41400

notwithstanding the recommendation in U.S.S.G. § 5D1.1(c) that supervised
release should not ordinarily be imposed on a deportable alien. He also
contends that the imposition of a term of supervised release constituted a
departure from the Guidelines for which he was entitled to notice, although he
concedes that this issue is foreclosed by United States v. Dominguez-Alvarado,
695 F.3d 324, 329 (5th Cir. 2012), and raises it only to preserve it for further
review.
      As Matamoros did not raise his objections in the district court, we review
his claims for plain error.       See id. at 327-28 (reviewing procedural
reasonableness); United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010)
(reviewing substantive reasonableness).
      Although the district court did not explain why it was imposing a term
of supervised release, it expressly adopted, without objection, the findings and
calculations in the Presentence Report (PSR), which specifically referenced the
Guidelines applicable to supervised release, including § 5D1.1(c). There is no
indication that if the district court had been required to articulate its reasons,
it would have concluded that a term of supervised release was not warranted.
See United States v. Becerril-Peña, 714 F.3d 347, 349-51 (5th Cir. 2013); see also
United States v. Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). Matamoros
cannot show that any error that he asserts, if left uncorrected, would seriously
affect the fairness, integrity, or public reputation of judicial proceedings. See
Puckett v. United States, 556 U.S. 129, 135 (2009). Accordingly, he has not
shown, under the applicable plain error standard, that the district court
committed reversible procedural error by failing to provide an adequate
explanation of its decision to order a term of supervised release.
      We further conclude that Matamoros has failed to rebut the presumption
that his within-guidelines sentence is reasonable. See United States v. Cooks,


                                        2
    Case: 12-41400    Document: 00512339284      Page: 3   Date Filed: 08/13/2013

                                 No. 12-41400

589 F.3d 173, 186 (5th Cir. 2009). He argues that his sentence is substantively
unreasonable because the district court failed to take into account § 5D1.1(c)’s
recommendation and erred in balancing the sentencing factors. However, the
record reflects that the district court implicitly considered § 5D1.1(c), as well
as Matamoros’s history and characteristics, before imposing the within-
guidelines term of supervised release. Moreover, because the sentence is
within the Guidelines, we “will infer that the judge has considered all the
factors for a fair sentence set forth in the Guidelines.” United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005). Matamoros has failed to show that the
district court made “a clear error of judgment in balancing the sentencing
factors” under the circumstances. See Cooks, 589 F.3d at 186. Accordingly, we
cannot conclude, under plain error review, that the sentence imposed is
substantively unreasonable.
      The judgment of the district court is AFFIRMED.




                                       3